Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Reference #1 on the IDS filed 8/30/2021 has an incorrect document number.  The correct document number is US 20140006641 A1. This document has been considered by the Examiner. The number has been corrected and put on the attached PTO-892.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:	The document EP 2 239 906 A1 (IDS 8/30/2021 #6 under Foreign Patent Documents) is published between the instant application’s filing date and the parent application’s filling date.  However, EP ‘906 is virtually an identical copy of the parent’s application’s specification.  Thus, logically, any citations to EP ‘906 in a rejection for a particular claim element would necessarily be overcome by showing support in the corresponding portion in the parent application’s specification.  As such, Examiner finds EP ‘906 is practically speaking not applicable prior art for the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159